Exhibit 10.6

 

THE J. JILL GROUP, INC.
SECOND AMENDED AND RESTATED 1998 EMPLOYEE STOCK PURCHASE PLAN

 

1.                                       PURPOSE.

 

The J. Jill Group, Inc. Employee Stock Purchase Plan (the “Plan”) is intended to
provide a method whereby employees of The J. Jill Group, Inc. (the “Company”)
will have an opportunity to acquire an ownership interest (or increase an
existing ownership interest) in the Company through the purchase of shares of
the Common Stock of the Company.  It is the intention of the Company that the
Plan qualify as an “employee stock purchase plan” under Section 423 of the
Internal Revenue Code of 1986, as amended (the “Code”).  The provisions of the
Plan shall, accordingly, be construed so as to extend and limit participation in
a manner consistent with the requirements of that section of the Code.

 

2.                                       DEFINITIONS.

 

(a)          “Compensation” means, for the purpose of any Offering pursuant to
this Plan, base pay in effect as of the Offering Commencement Date (as
hereinafter defined).  Base pay shall be determined prior to any salary
reduction contributions under a cafeteria plan pursuant to Section 125 of the
Code, any salary reduction amounts pursuant to a qualified transportation fringe
benefit program pursuant to Section 132(f) of the Code, and any elective
deferrals to a nonqualified deferred compensation plan and to a cash or deferred
plan pursuant to Section 401(k) of the Code.

 

(b)         “Board” means the Board of Directors of the Company.

 

(c)          “Committee” means the Compensation Committee of the Board.

 

(d)         “Common Stock” means the common stock, $.01 par value per share, of
the Company.

 

(e)          “Company” shall also include any Parent or Subsidiary of the
Company designated by the Board, unless the context otherwise requires.

 

(f)            “Employee” means any person who is customarily employed at least
20 hours per week and more than five months in a calendar year by the Company.

 

(g)         “Parent” shall mean any present or future corporation which is or
would constitute a “parent corporation” as that term is defined in Section 424
of the Code.

 

(h)         “Subsidiary” shall mean any present or future corporation which is
or would constitute a “subsidiary corporation” as that term is defined in
Section 424 of the Code.

 

3.                                       ELIGIBILITY.

 

(a)          Participation in the Plan is completely voluntary.  Participation
in any one or more of the offerings under the Plan shall neither limit, nor
require, participation in any other offering.

 

--------------------------------------------------------------------------------


 

(b)         Each employee shall be eligible to participate in the Plan on the
first Offering Commencement Date, as hereafter defined, following the
commencement of employment with the Company.  Notwithstanding the foregoing, no
employee shall be granted an option under the Plan:

 

(i)                 if, immediately after the grant, such employee would own
stock, and/or hold outstanding options to purchase stock, possessing 5% or more
of the total combined voting power or value of all classes of stock of the
Company or any Parent or Subsidiary; for purposes of this Paragraph the rules of
Section 424(d) of the Code shall apply in determining stock ownership of any
employee; or

 

(ii)              which permits his rights to purchase stock under all
Section 423 employee stock purchase plans of the Company and any Parent or
Subsidiary to exceed $25,000 of the fair market value of the stock (determined
at the time such option is granted) for each calendar year in which such option
is outstanding; for purposes of this Paragraph, the rules of Section 423(b)(8)
of the Code shall apply.

 

4.                                       OFFERING DATES.

 

The right to purchase stock hereunder shall be made available by a series of
one-year offerings (the “Offering” or “Offerings”) to employees eligible in
accordance with Paragraph 3 hereof.  The applicable date of commencement
(“Offering Commencement Date”) and date of termination (“Offering Termination
Date”) for each Offering shall be the first and the last business day of each
calendar year, respectively, unless the Committee, in its discretion, determines
otherwise.  Participation in any one or more of the Offerings under the Plan
shall neither limit, nor require, participation in any other Offering.

 

5.                                       PARTICIPATION.

 

Any eligible employee may become a participant by completing a payroll deduction
authorization form provided by the Company and filing it with the office of the
Company’s Treasurer 20 days prior to each applicable Offering Commencement Date,
as determined by the Committee pursuant to Paragraph 4, or such other period as
may be permitted by the Company in its sole discretion and which shall be
applicable in a uniform and nondiscriminatory manner.

 

6.                                       PAYROLL DEDUCTIONS.

 

(a)          At the time a participant files his authorization for a payroll
deduction, he shall elect to have deductions made from his pay on each payday
during any Offering in which he is a participant at a specified percentage of
his Compensation as determined on the applicable Offering Commencement Date;
said percentage shall be in increments of one percent up to a maximum percentage
of ten percent.

 

(b)         Payroll deductions for a participant shall commence on the
applicable Offering Commencement Date when his authorization for a payroll
deduction becomes effective and shall end on the Offering Termination Date of
the Offering to which such authorization is applicable unless sooner terminated
by the participant as provided in Paragraph 10.

 

(c)          All payroll deductions made for a participant shall be credited to
his account under the Plan.  A participant may not make any separate cash
payment into such account.

 

2

--------------------------------------------------------------------------------


 

(d)         A participant may withdraw from the Plan at any time during the
applicable Offering period.

 

7.                                       GRANTING OF OPTION.

 

(a)          On the Offering Commencement Date of each Offering, a participating
employee shall be deemed to have been granted an option to purchase a maximum
number of shares of the Common Stock equal to an amount determined as follows: 
85% of the market value per share of the Common Stock on the applicable Offering
Commencement Date shall be divided into an amount equal to the percentage of the
employee’s Compensation which he has elected to have withheld (but no more than
10%) multiplied by the employee’s Compensation over the Offering period.  Such
market value per share of the Common Stock shall be determined as provided in
clause (i) of Paragraph 7(b).

 

(b)         The option price of the Common Stock purchased with payroll
deductions made during each such Offering for a participant therein shall be the
lower of:

 

(i)                85% of the closing price per share on the Offering
Commencement Date as reported by a nationally recognized stock exchange, or, if
the Common Stock is not listed on such an exchange, as reported by the National
Association of Securities Dealers Automated Quotation System (“Nasdaq”) National
Market System or, if the Common Stock is not listed on the Nasdaq National
Market System, 85% of the mean of the bid and asked prices per share on the
Offering Commencement Date or, if the Common Stock is not traded over the
counter, 85% of the fair market value on the Offering Commencement Date as
determined by the Committee; and

 

(ii)             85% of the closing price per share on the Offering Termination
Date as reported by a nationally recognized stock exchange, or, if the Common
Stock is not listed on such an exchange, as reported by the Nasdaq National
Market System or, if the Common Stock is not listed on the Nasdaq National
Market System, 85% of the mean of the bid and asked prices per share on the
Offering Termination Date or, if the Common Stock is not traded over the
counter, 85% of the fair market value on the Offering Termination Date as
determined by the Committee.

 

8.                                       EXERCISE OF OPTION.

 

(a)          Unless a participant gives written notice to the Treasurer of the
Company as hereinafter provided, his option for the purchase of Common Stock
with payroll deductions made during any Offering will be deemed to have been
exercised automatically on the Offering Termination Date applicable to such
Offering for the purchase of the number of full shares of Common Stock which the
accumulated payroll deductions in his account at that time will purchase at the
applicable option price (but not in excess of the number of shares for which
options have been granted the employee pursuant to Paragraph 7(a)), and any
excess in his account at that time, other than as described in Paragraph 8(b),
will be automatically returned to the participant.

 

(b)         Fractional shares will not be issued under the Plan and any
accumulated payroll deductions which would have been used to purchase fractional
shares shall be automatically carried forward to the next Offering unless the
participant elects, by written notice to the Treasurer of the Company, to have
the excess cash returned to him.

 

3

--------------------------------------------------------------------------------


 

9.                                       DELIVERY.

 

The Company will deliver to each participant (as promptly as possible after the
appropriate Offering Termination Date), a certificate representing the Common
Stock purchased upon exercise of his option.

 

10.                                 WITHDRAWAL AND TERMINATION.

 

(a)          Prior to the Offering Termination Date for an Offering, any
participant may withdraw the payroll deductions credited to his account under
the Plan for such Offering by giving written notice to the Treasurer of the
Company.  All of the participant’s payroll deductions credited to such account
will be paid to him promptly after receipt of notice of withdrawal, without
interest, and no future payroll deductions will be made from his pay during such
Offering.  The Company will treat any attempt to borrow by a participant on the
security of accumulated payroll deductions as an election to withdraw such
deductions.

 

(b)         A participant’s election not to participate in, or withdrawal from,
any Offering will not have any effect upon his eligibility to participate in any
succeeding Offering or in any similar plan which may hereafter be adopted by the
Company.

 

(c)          Upon termination of the participant’s employment for any reason,
including retirement but excluding death, the payroll deductions credited to his
account will be returned to him, or, in the case of his death, to the person or
persons entitled thereto under Paragraph 14.

 

(d)   Upon termination of the participant’s employment because of death, his
beneficiary (as defined in Paragraph 14) shall have the right to elect, by
written notice given to the Company’s Treasurer prior to the expiration of a
period of 90 days commencing with the date of the death of the participant,
either:

 

(i)                to withdraw all of the payroll deductions credited to the
participant’s account under the Plan; or

 

(ii)             to exercise the participant’s option for the purchase of stock
on the Offering Termination Date next following the date of the participant’s
death for the purchase of the number of full shares which the accumulated
payroll deductions in the participant’s account at the date of the participant’s
death will purchase at the applicable option price (subject to the limitation
contained in Paragraph 7(a)), and any excess in such account will be returned to
said beneficiary.  In the event that no such written notice of election shall be
duly received by the office of the Company’s Treasurer, the beneficiary shall
automatically be deemed to have elected to withdraw the payroll deductions
credited to the participant’s account at the date of the participant’s death and
the same will be paid promptly to said beneficiary.

 

11.                                 INTEREST.

 

No interest will be paid or allowed on any money paid into the Plan or credited
to the account of any participating employee.

 

12.                                 STOCK.

 

(a)          The maximum number of shares of Common Stock available for issuance
and purchase by employees under the Plan, subject to adjustment upon changes in
capitalization of the Company as provided in Paragraph 17, shall be 400,000
shares of Common Stock, par value $.01 per

 

4

--------------------------------------------------------------------------------


 

share, of the Company.  If the total number of shares for which options are
exercised on any Offering Termination Date in accordance with Paragraph 8
exceeds the maximum number of shares for the applicable Offering, the Company
shall make a pro rata allocation of the shares available for delivery and
distribution in an equitable manner, and the balances of payroll deductions
credited to the account of each participant under the Plan shall be
automatically returned to the participant.

 

(b)         The participant will have no interest in stock covered by his option
until such option has been exercised.

 

13.                                 ADMINISTRATION.

 

The Plan shall be administered by the Committee.  The interpretation and
construction of any provision of the Plan and adoption of rules and regulations
for administering the Plan shall be made by the Committee.  Determinations made
by the  Committee with respect to any matter or provision contained in the Plan
shall be final, conclusive and binding upon the Company and upon all
participants, their heirs or legal representatives.  Any rule or regulation
adopted by the Committee shall remain in full force and effect unless and until
altered, amended, or repealed by the Committee.

 

14.                                 DESIGNATION OF BENEFICIARY.

 

A participant shall file with the Treasurer of the Company a written designation
of a beneficiary who is to receive any Common Stock and/or cash under the Plan. 
Such designation of beneficiary may be changed by the participant at any time by
written notice.  Upon the death of a participant and upon receipt by the Company
of proof of the identity and existence at the participant’s death of a
beneficiary validly designated by him under the Plan, the Company shall deliver
such Common Stock and/or cash to such beneficiary.  In the event of the death of
a participant and in the absence of a beneficiary validly designated under the
Plan who is living at the time of such participant’s death, the Company shall
deliver such Common Stock and/or cash to the executor or administrator of the
estate of the participant.  No beneficiary shall prior to the death of the
participant by whom he has been designated, acquire any interest in the Common
Stock and/or cash credited to the participant under the Plan.

 

15.                                 TRANSFERABILITY.

 

Neither payroll deductions credited to a participant’s account nor any rights
with regard to the exercise of an option or to receive Common Stock under the
Plan may be assigned, transferred, pledged, or otherwise disposed of in any way
by the participant other than by will or the laws of descent and distribution. 
Any such attempted assignment, transfer, pledge, or other disposition shall be
without effect, except that the Company may treat such act as an election to
withdraw funds in accordance with Paragraph 8(b).

 

16.                                 USE OF FUNDS.

 

All payroll deductions received or held by the Company under this Plan may be
used by the Company for any corporate purpose, and the Company shall not be
obligated to segregate such payroll deductions.

 

5

--------------------------------------------------------------------------------


 

17.                                 EFFECT OF CHANGES OF COMMON STOCK.

 

If the Company shall subdivide or reclassify the Common Stock which has been or
may be optioned under this Plan, or shall declare thereon any dividend payable
in shares of such Common Stock, or shall take any other action of a similar
nature affecting such Common Stock, then the number and class of shares of
Common Stock which may thereafter be optioned (in the  aggregate and to any
participant) shall be adjusted accordingly and in the case of each option
outstanding at the time of any such action, the number and class of shares which
may thereafter be purchased pursuant to such option and the option price per
share shall be adjusted to such extent as may be determined by the Committee,
with the approval of independent public accountants and counsel, to be necessary
to preserve the rights of the holder of such option.

 

18.                                 AMENDMENT OR TERMINATION.

 

The Board may at any time terminate or amend the Plan.  No such termination
shall affect options previously granted, nor may an amendment make any change in
any option theretofore granted which would adversely affect the rights of any
participant holding options under the Plan.

 

19.                                 NOTICES.

 

All notices or other communications by a participant to the Company under or in
connection with the Plan shall be deemed to have been duly given when received
by the Treasurer of the Company.

 

20.                                 MERGER OR CONSOLIDATION.

 

If the Company shall at any time merge into or consolidate with another
corporation, the holder of each option then outstanding will thereafter be
entitled to receive at the next Offering Termination Date upon the exercise of
such option, in lieu of the number of shares of Common Stock as to which such
option shall be exercisable, the number and class of shares of stock or other
securities to which such holder would have been entitled pursuant to the terms
of the agreement of merger or consolidation if, immediately prior to such merger
or consolidation, such holder had been the holder of record of a number of
shares of Common Stock equal to the number of shares for which such option was
exercisable.  In accordance with this Paragraph and Paragraph 17, the Committee
shall determine the kind and amount of such securities or property which such
holder of an option shall be entitled to receive.  A sale of all or
substantially all of the assets of the Company shall be deemed a merger or
consolidation for the foregoing purposes.

 

21.                                 APPROVAL OF STOCKHOLDERS.

 

The Plan is subject to the approval of the stockholders of the Company at their
next annual meeting or at any special meeting of the stockholders for which one
of the purposes shall be to act upon the Plan.  If the Plan is not approved by
the stockholders of the Company, all payroll deductions credited to a
participant’s account under the Plan shall be automatically returned to the
participant.

 

22.                                 GOVERNMENTAL AND OTHER REGULATIONS.

 

The Plan, and the grant and exercise of the rights to purchase shares hereunder,
and the Company’s obligation to sell and deliver shares upon the exercise of
rights to purchase shares, shall be subject to all applicable federal, state and
foreign laws, rules and regulations, and to such

 

6

--------------------------------------------------------------------------------


 

approvals by any  regulatory or governmental agency as may, in the opinion of
counsel for the Company, be required.  The Plan shall be governed by, and
construed and enforced in accordance with, the provisions of Sections 421, 423
and 424 of the Code and the substantive laws of the Commonwealth of
Massachusetts.  In the event of any inconsistency between such provisions of the
Code and any such laws, said provisions of the Code shall govern to the extent
necessary to preserve favorable federal income tax treatment afforded employee
stock purchase plans under Section 423 of the Code.

 

*          *         *

 

7

--------------------------------------------------------------------------------